IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,
                                                No. 70939-9-1
                    Respondent,
                                                DIVISION ONE                           CD

          v.                                                                           I
                                                                                       CO


C.A.G.,                                         UNPUBLISHED OPINION
DOB: 7/26/96,                                                                        CO     ':--] ;.o

                    Appellant.                  FILED:   November 3, 2014



      PER CURIAM. C.A.G. appeals his order on disposition on a charge of

obstructing a law enforcement officer after a fact-finding hearing in King County

Superior Court No. 12-8-02278-1 SEA. C.A.G.'s court-appointed attorney has filed a

motion to withdraw on the ground that there is no basis for a good faith argument on

review. Pursuant to State v. Theobald. 78 Wn.2d 184, 470 P.2d 188 (1970), and

Anders v. California. 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion

to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. [2] A copy of counsel's brief should be
      furnished the indigent and [3] time allowed him to raise any points that he
      chooses; [4] the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald. 78 Wn.2d at 185 (quoting Anders v. California. 386 U.S. at 744).

       This procedure has been followed. C.A.G.'s counsel on appeal filed a briefwith

the motion to withdraw. C.A.G. was served with a copy of the brief and informed of the
No. 70939-9-1/2



right to file a statement of additional grounds for review. He has not filed a statement of

additional grounds and supplemental brief.

      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

       1. Whether police lawfully entered the house despite violation of "knock and
          announce" rule?

       2. Did the State present sufficient evidence to support a finding of guilt?

       The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the order is affirmed.


                                For the court: